Citation Nr: 18100097
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-20 728A
DATE:
	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a right elbow disability and entitlement to service connection for a nasal deformity with residual rhinitis (a nasal disability) are denied.  
FINDINGS OF FACT
1.  The Veteran does not have a current right elbow disability as a result of his military service.
2.  The Veteran does not have a current nasal disability as a result of his military service.
CONCLUSIONS OF LAW
1.  The criteria for entitlement to service connection for a right elbow disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
2.  The criteria for entitlement to service connection for a nasal disability have not been met.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from October 1992 to May 2000. 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Service Connection
Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  
Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 
Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
Further, it is the Boards responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran asserts that he currently suffers from nasal and right elbow disabilities incurred during his military service.  The Board notes that the record does reflect a motor vehicle accident in April 1994, as well as current diagnoses of right elbow epicondylitis and a nasal deformity with non-allergic rhinitis.  For the reasons that follow, the Board finds that service connection is not warranted for either disability. 
 
1.  Entitlement to service connection for a right elbow disability.
An April 1994 service treatment record (STR) related to the Veterans motor vehicle accident notes emergency room treatment for a right elbow abrasion.  A contemporaneous nursing flow chart, however, notes a left elbow abrasion with no indication of trauma to the right elbow.  The Veterans remaining STRs are negative for further complaints or treatment of any elbow pain or condition, to include a report of medical assessment upon separation in May 2000.  
Medical treatment records following the Veterans service are silent for elbow pain or complaints until a January 2012 VA rheumatology record noting the Veteran developing signs and symptoms of epicondylitis of the right elbow that was treated with capsaicin cream.  A general medical examination afforded to the Veteran in December 2000 noted only groin and hip problems.  
As a chronic disability, such as arthritis, is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2017).
The Veteran was afforded a VA elbow and forearm conditions examination in February 2012.  The Veteran reported stitches to his right anterior forearm just anterior to the elbow following his in-service motor vehicle accident, with no complications from the procedure.  He reported tightness all around that area of the right elbow since, and that the symptoms had increased over the years.  The examination report notes a January 2012 X-ray report indicating probable tendonitis.  Physical examination revealed decreased range of motion in right elbow flexion and extension, with pain on movement.  The examiner diagnosed epicondylitis, or tennis elbow.  After a physical examination and review of the record, the examiner opined that the Veterans disability was not caused by or the result of his military service, explaining that, subsequent to his in-service motor vehicle accident, there was no evidence of further complaints in the remaining six years of service or until the filing of his claim in 2012 to establish chronicity.  This opinion is afforded high probative value as it was made by a medical professional after examination of the Veteran and in consideration of the relevant history to include the lay statements of record and includes a clear rationale for the conclusion reached.
While the Veteran is competent to attest to matters that he observes through his senses, he is not competent as a lay person to offer an opinion on a complex medical matter such as the diagnosis of an elbow disability or its etiology.  See Jandreau, 492 F.3d 1372; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case, the Veterans complaints were considered by the examiner, a medical professional, and the Board finds the opinion of the examiner to be more probative than the Veterans lay statements on the matter at hand.  
Aside from the above evidence, the Veterans remaining medical treatment records prior to and since his VA examination are silent for additional complaints or treatment for right elbow pain.  The Board notes that the larger part of the Veterans musculoskeletal problems shown in VA and private treatment records relate to his chronic low back and hip pain.  Thus, the other evidence of record is not in significant conflict with the VA examiners opinion.     
Based on the foregoing, the Board finds that the evidence is against a finding that the Veterans right elbow disability was incurred during his military service, to include as due to an in-service motor vehicle accident.  Thus, service connection is not warranted.   
2.  Entitlement to service connection for a nasal disability.
As to the Veterans claim that he has a nasal disability related to service, a November 2002 VA ear, nose, and throat (ENT) record notes the Veteran seeking treatment for a possible deviated nasal septum.  The Veteran reported a 1993 in-service football injury where he was struck in the nose for which he did not seek treatment, and that he had been developing problems with nasal congestion in the time since.  The impression was rhinitis and a deviated septum.  The Board notes that the Veteran has also asserted that his nasal disability may have been caused by the aforementioned in-service motor vehicle accident where the side of his face struck the vehicles windshield. 
Except for a February 1994 assessment of nasal drainage related to bronchitis, the Veterans STRs are negative for complaints or treatment of a nasal condition, including records related to his motor vehicle accident which notes only a head abrasion.  As to the assertion of a nasal injury suffered during a football game, STRs do reflect the Veteran seeking treatment for a football injury in September 1994.  However, only a knee injury was reported.  Further, no nasal problems were noted upon separation or in the years immediately following until the aforementioned November 2002 ENT treatment record.  
As a chronic disability is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).
The Veteran was afforded a VA examination for his claim in February 2012.  The Veteran reported injuring his nose during the in-service motor vehicle accident and that he also suffered a bloody nose several times while playing football.  Since service, he reported having trouble breathing through his nose while sleeping and underwent surgery on his deviated septum in April 2003.  After physical examination and review of the record, the examiner opined that the Veterans deviated septum and rhinitis were less likely as not caused by or a result of his military service, explaining that there was no documentation anywhere in the Veterans STRs of any type of nasal trauma to establish a nexus to his military service.  The examiner also noted that there were no treatment records showing that he was seen for any type of nasal complaint until November 2002, two and a half years after service.  This opinion is afforded high probative value as it was made by a medical professional after examination of the Veteran and in consideration of the relevant history to include the lay statements of record and includes a clear rationale for the conclusion reached.
Based on the foregoing, the Board finds that the evidence is against a finding that the Veterans nasal disability was incurred during his military service, to include as due to an in-service motor vehicle accident or football injury.  Thus, service connection is not warranted.      
A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. at 469-71.  In that regard, the Board acknowledges the Veterans lay statements regarding the etiology of his nasal disability.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the etiology of this disability is not competent medical evidence.  See also Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  The Board finds the opinion of the VA examiner more probative than the Veterans lay statements.
To the extent the Veteran is competent to attest to significant injuries to his nasal area during service, particularly an in-service football injury and motor vehicle accident, the Board notes that it finds these statements lacking credibility in light of the service records and statements.  Nasal injuries are not documented or referenced in the service medical records in any way.  Instead, service records show he suffered only an injury to a lower extremity during a football game and a head laceration during the motor vehicle accident.  No reference was made to any injury to the nose at either time despite the fact the Veteran sought treatment for each incident.  The Board finds that since the Veteran was seen for treatment for these incidents he would have reported nasal injuries had they been present.  While the Board acknowledges that one page of the Veterans STRs notes record lost, there is no indication that this record related to the Veterans claims.  The Veteran himself has stated he did not seek treatment because his sergeants instilled in him the value of coming to training and he feared falling behind in his duties.  Regardless, the Veterans separation assessment was negative for any nasal trouble.  The separation assessment was made contemporaneous to service and in connection with identifying disability, and is therefore more probative than the current statements made in connection with a claim for benefits.  
In reaching the above determinations, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

